Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC LIGHT EMITTING DIODE HAVING N-TYPE HOST WITH DELAYED FLUORENSCENCE AND ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING THE SAME


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an emitting material layer forming an exciplex with a specific combination of (i) Formula-1-1 or Formula 1-2 of the p-type host, (ii) Formula 2-1 or Formula 2-2 of the n-type host and (iii) a Formula 3 of the phosphorescent dopant for emission via delayed fluorescence from the triplet energy states to the single state, does not reasonably provide enablement for the entire genus of an emitting material layer that satisfies a general condition of "a first energy level of a HOMO of the p-type host is equal to or lower than a second energy level of the HOMO of the n-type host, and a difference between an energy level of a singles state of the n-type host and an energy level of a triplet state of the n-type host is greater than 0.3 eV and smaller than 0.5 eV." The formation of the exciplex to the energy transfer to the phosphorescent dopant may not be guaranteed with said general condition. The n-type and p-type hosts forms an exciplex due to quantum mechanical nature of conjugated bonds of particular molecules so even if a collection of n-type hosts and p-type hosts can satisfy the wherein clause of claim 1 and claim 11, said collection may not be able to produce phosphorescent light emission. 
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is not whether the examiner has to show that "a person skilled in the art can make and use the invention without undue experimentation", but whether a single species can enable a genus claim for an unpredictable art.  	
	Section 2164.03 of the MPEP states:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. > See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).<

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 

[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

	The Court in In re Soll opined that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims" (quoting last paragraph of Section 2164.03 of the MPEP).  The Section 2164.03 of the MPEP remarks that "This is because it is not obvious from the disclosure of one species what other species will work." (quoting the last sentence of Section 2164.03 of the MPEP). 
	Here, claims 1-20 recites a genus of an emitting material layer that satisfies a general condition of "a first energy level of a HOMO of the p-type host is equal to or lower than a second energy level of the HOMO of the n-type host, and a difference between an energy level of a singles state of the n-type host and an energy level of a triplet state of the n-type host is greater than 0.3 eV and smaller than 0.5 eV." The Specification only discloses the single species of an emitting material layer forming an exciplex with a specific combination of (i) Formula-1-1 or Formula 1-2 of the p-type host, (ii) Formula 2-1 or Formula 2-2 of the n-type host and (iii) a Formula 3 of the phosphorescent dopant for emission via delayed fluorescence from the triplet energy states to the single state.  
	The n-type host, p-type host and phosphorescent dopant as claimed are chemical compounds, which are directed to a field of organic and organometallic chemistry, which is presumed to be an unpredictable art.  Applying the rationale relied upon by the Court in In re Soll, since the emitting material layer is directed to a feature in an unpredictable art (i.e., chemistry), the disclosure of a single species a specific combination of (i) Formula-1-1 or Formula 1-2 of the p-type host, (ii) Formula 2-1 or Formula 2-2 of the n-type host and (iii) a Formula 3 of the phosphorescent dopant is presumed not to provide an adequate basis to enable the entire genus an emitting material that satisfies the provisos of the wherein clause of claim 1 and claim 11. 
 	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of generic claims 1-20 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.


	The breadth of each of the claims 1-20 is too broad in that it is supported by a disclosure that supports a single species a specific combination of (i) Formula-1-1 or Formula 1-2 of the p-type host, (ii) Formula 2-1 or Formula 2-2 of the n-type host and (iii) a Formula 3 of the phosphorescent dopant.  The present invention is directed to a field of organic displays and chemistry (Factor B). The organic displays and chemistry art are involving arts in which chemical compounds are being newly discovered (Factor C). One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., chemistry) (Factor E). No amount of direction is provided by the inventor for species other than said single species (Factor F), and there are no working examples for other species (Factor G).  The amount of experimentation needed to make or use the invention based on said other species would be insurmountable (Factor H). 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples for other species of the claimed genus.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 

		
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, D. et al. in "Simultaneous Enhancement of Efficiency and Stability of Phosphorescent OLEDs Based on Efficient Forster Energy Transfer from Interface Exciplex." ("Zhang NPL") (see PTO-892 Notice of References Cited for more bibliographic details).
Fig. 1(b) and Fig. 2(a) of Zhang NPL are provided to support the rejections below: 

    PNG
    media_image1.png
    324
    476
    media_image1.png
    Greyscale

Fig. 1(b)



    PNG
    media_image2.png
    413
    474
    media_image2.png
    Greyscale

Fig. 2(a)
	Regarding independent claim 1, Zhang NPL teaches an organic light emitting diode OLED (p. 3826, col. 2, Device Characterization - "The OLED devices were fabricated by thermal evaporation under high vacuum onto clean ITO-coated glass substrates."; p. 3828, col. 1 - "The devices were fabricated with the structures of ITO/HATCN(5 nm)/NPB (40 nm)/TCTA (20 nm)/CzTrz (30 nm): PO-01/BPhen (40 nm)/LiF (0.5 nm)/Al (150 nm).") comprising:
	a first electrode ITO;
	a second electrode LiF/Al or Al facing the first electrode ITO; and
	an emitting material layer TCTA (20 nm)/CzTrz (30 nm): PO-01 (p. 3826, col. 1 - "Here, a bipolar host...CzTrz...was chosen to combine with a well-known donor molecule...TcTA to form exciplex.") including a p-type host CzTrz (30 nm), a n-type host TCTA (20 nm) and a phosphorescent dopant PO-01 (p. 3828 - "An orange phosphor...PO-01...was chosen as the dopant...The PL spectra of the exciplex:dopant was measured."), the emitting material layer TCTA (20 nm)/CzTrz (30 nm): PO-01 positioned between the first electrode ITO and the second electrode LiF/Al or Al; 
	wherein a first energy level of a highest occupied molecular orbital (HOMO) 6.08 eV (p. 3827, col. 2 - "The highest occupied molecule orbital (HOMO)....6.08 eV."; see Fig. 2(a)) of the p-type host CzTrz (30 nm) is lower than a second energy level of the HOMO 5.7 eV (p. 3827, col. 2 - "HOMO (5.70 eV) of TCTA..."; see Fig. 2(a)) of the n-type host TCTA (20 nm) (please note that an energy diagram is drawn with energy increasing from bottom to top of the energy diagram.) and a difference between an energy level 3.10 eV of a singlet state S1 of the n-type host TCTA (20 nm) and an energy level 2.76 eV of a triplet state T1 of the n-type host TCTA (20 nm) is greater than 0.3eV and smaller than 0.5 eV (3.10 eV - 2.76 eV = 0.34 eV). 
	Regarding claim 2, Zhang NPL teaches a percentage by weight of the n-type host TCTA (20 nm) is greater than a percentage by weight of the p-type host CzTrz (30 nm) (p. 3830, col. 1 - "...55.3 wt % TCTA: 41.7 wt % CzTrz:3 wt % PO-01..."). 
	Regarding claim 3, Zhang NPL teaches the phosphorescent dopant PO-01 that is 1% to 5% by weight (p. 3830, col. 1 - "...55.3 wt % TCTA: 41.7 wt % CzTrz:3 wt % PO-01..."; see also p. 3828, col. 2) in the emitting material layer TCTA (20 nm)/CzTrz (30 nm): PO-01. 
	Regarding claim 4, Zhang NPL teaches a first energy level of a lowest unoccupied molecular orbital (LUMO) of the p-type host CzTrz (30 nm) that is higher than a second energy level of the LUMO of the n-type host TCTA (20 nm).
	Regarding claim 6, Zhang NPL teaches a third energy level of the HOMO 5.1 eV (see Fig. 2(a)) of the phosphorescent dopant PO-01 that is greater than the second energy level of the HOMO 5.7 eV (p. 3827, col. 2 - "HOMO (5.70 eV) of TCTA..."; see Fig. 2(a)). 
	
	Regarding independent claim 11, Zhang NPL teaches an organic light emitting display device OLED on glass substrate (p. 3826, col. 2, Device Characterization - "The OLED devices were fabricated by thermal evaporation under high vacuum onto clean ITO-coated glass substrates."; p. 3828, col. 1 - "The devices were fabricated with the structures of ITO/HATCN(5 nm)/NPB (40 nm)/TCTA (20 nm)/CzTrz (30 nm): PO-01/BPhen (40 nm)/LiF (0.5 nm)/Al (150 nm).") comprising:
	a substrate glass substrate; and
	an organic light emitting diode OLED on the substrate glass substrate and including a first electrode ITO, a second electrode LiF/Al or Al facing the first electrode ITO; and an emitting material layer TCTA (20 nm)/CzTrz (30 nm): PO-01 including a p-type host CzTrz (30 nm), a n-type host TCTA (20 nm) and a phosphorescent dopant PO-01 (p. 3828 - "An orange phosphor...PO-01...was chosen as the dopant...The PL spectra of the exciplex:dopant was measured."), the emitting material layer TCTA (20 nm)/CzTrz (30 nm): PO-01 positioned between the first electrode ITO and the second electrode LiF/Al or Al; 
	wherein a first energy level of a highest occupied molecular orbital (HOMO) 6.08 eV (p. 3827, col. 2 - "The highest occupied molecule orbital (HOMO)....6.08 eV."; see Fig. 2(a)) of the p-type host CzTrz (30 nm) is lower than a second energy level of the HOMO 5.7 eV (p. 3827, col. 2 - "HOMO (5.70 eV) of TCTA..."; see Fig. 2(a)) of the n-type host TCTA (20 nm) (please note that an energy diagram is drawn with energy increasing from bottom to top of the energy diagram.) and a difference between an energy level 3.10 eV of a singlet state S1 of the n-type host TCTA (20 nm) and an energy level 2.76 eV of a triplet state T1 of the n-type host TCTA (20 nm) is greater than 0.3eV and smaller than 0.5 eV (3.10 eV - 2.76 eV = 0.34 eV).
	Regarding claim 12, Zhang NPL teaches a percentage by weight of the n-type host TCTA (20 nm) is greater than a percentage by weight of the p-type host CzTrz (30 nm) (p. 3830, col. 1 - "...55.3 wt % TCTA: 41.7 wt % CzTrz:3 wt % PO-01..."). 
	Regarding claim 13, Zhang NPL teaches the phosphorescent dopant PO-01 that is 1% to 5% by weight (p. 3830, col. 1 - "...55.3 wt % TCTA: 41.7 wt % CzTrz:3 wt % PO-01..."; see also p. 3828, col. 2) in the emitting material layer TCTA (20 nm)/CzTrz (30 nm): PO-01. 
	Regarding claim 14, Zhang NPL teaches a first energy level of a lowest unoccupied molecular orbital (LUMO) of the p-type host CzTrz (30 nm) that is higher than a second energy level of the LUMO of the n-type host TCTA (20 nm).
Regarding claim 16, Zhang NPL teaches a third energy level of the HOMO 5.1 eV (see Fig. 2(a)) of the phosphorescent dopant PO-01 that is greater than the second energy level of the HOMO 5.7 eV (p. 3827, col. 2 - "HOMO (5.70 eV) of TCTA..."; see Fig. 2(a)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 4, AND the pending 35 U.S.C. 112(a) rejections of claims 1 and 4 are successfully traversed. 
Claim 5 is allowable for depending from the allowable claim 4. 

Claim 7 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 7, AND the pending 35 U.S.C. 112(a) rejections of claim 1 and claim 7 successfully traversed.
Claim 8 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 8, AND the pending 35 U.S.C. 112(a) rejections of claim 1 and claim 8 successfully traversed.
Claim 9 is allowable for depending from the allowable claim 8. 
Claim 10 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 10, AND the pending 35 U.S.C. 112(a) rejections of claim 1 and claim 10 successfully traversed.

Claim 14 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 11 or the base claim 11 is amended to include all of the limitations of claim 14, AND the pending 35 U.S.C. 112(a) rejections of claims 11 and 14 are successfully traversed. 
Claim 15 is allowable for depending from the allowable claim 14. 

Claim 17 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 11 or the base claim 11 is amended to include all of the limitations of claim 17, AND the pending 35 U.S.C. 112(a) rejections of claim 11 and claim 17 successfully traversed.
Claim 18 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 11 or the base claim 11 is amended to include all of the limitations of claim 18, AND the pending 35 U.S.C. 112(a) rejections of claim 11 and claim 18 successfully traversed.
Claim 19 is allowable for depending from the allowable claim 18. 
Claim 20 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 11 or the base claim 11 is amended to include all of the limitations of claim 20, AND the pending 35 U.S.C. 112(a) rejections of claim 11 and claim 20 successfully traversed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0006687 A1 to Inoue et al.
Pub. No. US 2019/0019971 A1 to Xie et al.
Pub. No. US 2018/0375053 A1 to Duan et al.
Pub. No. US 2014/0070196 A1 to Kim et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        26 May 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status